Exhibit 10.30

 

[g50491ktimage002.gif]

 

 

 

 

 

February 25, 2004

 

Stephen A. Spearman, Ph.D., MBA

Executive Vice President

Chief Operating Officer, Pharmacopeia Drug Discovery, Inc.

 

VIA FEDERAL EXPRESS

 

Paul A. Bartlett, Ph.D.

Department of Chemistry

University of California

Berkeley, CA 94720 - 1460

 

Re:           Amendment to Consulting Agreement dated March 1993
Between Pharmacopeia, Inc. and Paul A. Bartlett

 

Dear Paul:

 

As we discussed during our recent telephone conversation, Pharmacopeia is
pleased to acknowledge the automatic renewal of your above-referenced Consulting
Agreement (“Consulting Agreement”) for another one-year term, which runs until
March 31, 2005.  We also discussed and agreed to a reduction in your yearly cash
compensation.  Therefore, by this letter, it is agreed that Section 2 of the
Consulting Agreement shall be amended to reflect that your annual fee shall be
reduced from $75,000 per annum to $36,000 per annum.  This Amendment shall take
effect upon renewal of the Consulting Agreement on April 1, 2004 and shall
remain in effect for any and all subsequent renewals unless further amended in
writing by both parties.

 

For your convenience, I have enclosed two copies of this letter that have been
signed by me.  Please countersign and date one of the letters and return it to
me at your earliest convenience, retaining the other for your files.  Please do
not hesitate to contact me should you have any questions or concerns.  I look
forward to our upcoming SAB meeting and appreciate all of your support and
guidance.

 

 

Sincerely yours,

 

 

 

 

 

/s/ Stephen A. Spearman

 

 

Stephen A. Spearman, Ph.D.

 

Accepted and Agreed to:

 

 

 

 

 

 

 

 

 

 

 

/s/ Paul A. Bartlett

 

3/1/04

 

Paul Bartlett

 

Date

 

 

 

Pharmacopeia, Inc. • P.O. Box 5350 • Princeton, New Jersey 08543-5350

609/452-3651 • spearman@pharmacop.com • 609/919-3863 (Fax)

 

--------------------------------------------------------------------------------